DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                         
In view of the appeal brief filed on 04/06/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Claim Interpretation
The phrase “tailored temperature profile” will be interpreted to be any temperature change of the metal article is provided by any structure in any way.
The phrase “facilitate” means an action or process easy or easier, therefore the function of a structure linked by the transition word “facilitate” will be interpreted to be the structure relates to the function.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“auxiliary heating element positioned adjacent the metal article and between an edge of the metal article and a lateral centerline of the metal article to facilitate inducing the tailored temperature profile in the metal article” in claim 8;
“a piece of metal processing equipment for processing a moving metal strip” in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mauve (US 5,401,941) (previously cited) in view of Janzen (US 6,019,200) (newly cited).
 

    PNG
    media_image1.png
    236
    379
    media_image1.png
    Greyscale

Regarding claim 1, Mauve teaches a heating system, comprising: 
a magnetic heating apparatus (induction loops 2 and 8) for heating a metal article moving in a downstream direction [Examiner’s note: The workpiece is not a part of the heating system, therefore the workpiece does not further limit the heating system. See col.3, lines 60-62 “The upper induction loop 2 of a first induction module is formed of two parallel side legs 3 and 4 being directed perpendicularly to a direction of movement y of the flat material 1 and having a pole distance a”. Hence the induction loops 2 and 8 are capable to heat a moving metallic workpiece.], wherein the magnetic heating apparatus includes one or more heaters (induction loops 2 and 8) for inducing a tailored temperature profile in the metal article [Examiner’s note: The tailored temperature profile is interpreted to be any temperature for a metallic workpiece. induction loops 2 and 8 are configured for heating a metallic workpiece, and therefore the heated temperatures is the tailored temperature profile.], 
wherein a first heater (induction loop 8) is laterally positionable with respect to a second heater (inductor loop 2) to be laterally offset from a centerline (centerline; see the annotation of fig.1) of the metal article (flat material 1) by an offset distance (distance c).
Mauve does not explicitly teach the one or more heaters comprises a first magnetic rotor and a second magnetic rotor, wherein each of the first magnet rotor and the second magnetic rotor contains at least one magnetic source and is rotatable about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of the metal article to generate changing magnetic fields through the metal article.
However, Janzen teaches in the same field of endeavor of a heating system (device 1) comprising one or more heaters (a magnetic field generating device 3 comprising a pair of magnetic rollers), and the one or more heaters comprises a first magnetic rotor (magnetic roller 4) and a second magnetic rotor (magnetic roller 5), wherein each of the first magnet rotor (magnetic roller 4) and the second magnetic rotor (magnetic roller 5) contains at least one magnetic source (permanent magnets 6, 7) and is rotatable about an axis of rotation that is perpendicular to a downstream direction and parallel to a lateral width of the metal article to generate changing magnetic fields through the metal article (See figure, the rotors are rotatable in a direction R about an axis that perpendicular to ad downstream direction F and parallel to a lateral width of the workpiece strip B to generate changing magnetic fields through the meatal article.).

    PNG
    media_image2.png
    291
    268
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the induction loop of Mauve with the magnetic field generating device with two magnetic rollers as taught by Janzen, so that the two magnetic rollers laterally positionable with respect to each other to be laterally offset from a centerline of the workpiece by an offset distance, in order to provide a easily made device that adapt the magnitude of the eddy currents induced into the strip and thereby the magnitude of the braking force in a simple manner to the current requirements (col.1, lines 14-35 of Janzen), since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 2, the modification of Mauve and Janzen teaches the tailored temperature profile is a laterally uniform temperature profile (See fig.1, induction loops 2 of Mauve are uniformly positioned with respect to the workpiece, and the permanent magnets 6, 7 of Janzen are uniformly positioned around the workpiece, therefore the heating system of the modification of Mauve and Janzen is capable to generate uniform magnetic flux and heat the metal strip uniformly.) 

Regarding claim 3, the modification of Mauve and Janzen teaches at least one of the first magnetic rotor (magnetic roller 4 of Janzen) or the second magnetic rotor (magnetic roller 5 of Janzen) has a tailored magnetic flux profile to facilitate inducing the tailored temperature profile in the metal article [Examiner’s note: magnetic rollers 4 and 5 of Janzen are made of magnetic material, therefore magnetic rollers 4 and 5 have a predetermined magnetic flux profile. Since pole magnetic rollers 4 and 5 are made of magnetic material, magnetic rollers 4 and 5 facilitates the induction heating of metal strip.]

Regarding claim 4, the modification of Mauve and Janzen teaches the first magnetic rotor (magnetic roller 4) is positionable with respect to the second magnetic rotor (magnetic roller 5)  to facilitate inducing the tailored temperature profile in the metal article [Examiner’s note: As shown the discussion of claim 1, the pole pieces 16 and 23 are made of magnetic material, therefore the pole pieces 16 and 23 have a predetermined magnetic flux profile. Since pole pieces 15 and 23 are made of magnetic material, pole pieces 15 and 23 facilitates the induction heating of metal strip.]                         

Regarding claim 5, the modification of Mauve and Janzen teaches an axis of rotation (rotation axis of magnetic roller 4 of Janzen) of the first magnetic rotor is parallel to an axis of rotation (rotation axis of magnetic roller of 5 of Janzen) of the second magnetic rotor (see fig of Janzen, rotation axis of magnetic roller 4 is parallel to the rotation axis of magnetic roller 5).

Regarding claim 6, the modification of Mauve and Janzen teaches a controller (position controller; see col.3, lines 15-20 of Mauve) operably couple to an actuator (drive device; see col.3, lines 15-20) controlling the offset distance (See col.3, lines 15-20 “a position controller receiving the temperature profile from the measuring device, receiving a predetermined desired profile and controlling the drive devices for adjusting the position of the induction loops independently of deviations between the recorded temperature profile and the predetermined desired profile.” Wherein the position of induction loops determine the offset distance.)

Regarding claim 7, the modification of Mauve and Janzen teaches the second magnetic rotor is positioned downstream of the first magnetic rotor (See fig.1, Mauve teaches the induction loop 8 is positioned downstream of the induction loop 2)

Regarding claim 9, Mauve teaches a deflector (drive device; see col.3, lines 15-20) positionable to adjust a distance between at least a portion of the flat material and the one or more heaters to facilitate inducing the tailored temperature profile (See col.3, lines 15-20 “the drive devices for adjusting the position of the induction loops independently of deviations between the recorded temperature profile and the predetermined desired profile.” Wherein the position of induction loops determine the offset distance” Hence, the distance between a horizontal end of one of the heaters and a horizontal end of the flat material is adjustable by the drive device. )

Regarding claim 11, the modification of Mauve and Janzen teaches the at least one magnetic source of the first magnetic rotor  (magnetic roller 4 of Janzen) or the at least one magnetic source of the second magnetic rotor (magnetic roller 5 of Janzen) comprises a permanent magnet (permanent magnets 6, 7) rotatable about the axis of rotation (see figure of Janzen).

Regarding claim 27, Mauve teaches metal processing system comprising: 
a piece of metal processing equipment (induction module C; fig.4) for processing a moving metal strip (the induction module C is capable to processing a moving workpiece); and 
a magnetic heating apparatus (induction loops 2 and 8) for heating the moving metal strip moving in a downstream direction [Examiner’s note: The workpiece is not a part of the heating system, therefore the workpiece does not further limit the heating system. See col.3, lines 60-62 “The upper induction loop 2 of a first induction module is formed of two parallel side legs 3 and 4 being directed perpendicularly to a direction of movement y of the flat material 1 and having a pole distance a”. Hence the induction loops 2 and 8 are capable to heat a moving metallic workpiece.], wherein the magnetic heating apparatus includes one or more heaters (induction loops 2 and 8) for inducing a tailored temperature profile in the metal strip [Examiner’s note: The tailored temperature profile is interpreted to be any temperature for a metallic workpiece. induction loops 2 and 8 are configured for heating a metallic workpiece, and therefore the heated temperatures is the tailored temperature profile.], wherein a first heater (induction loop 8) is laterally positionable with respect to a second heater (inductor loop 2) to be laterally offset from a centerline (centerline; see the annotation of fig.1) of the metal article (flat material 1) by an offset distance (distance c), and wherein the magnetic heating apparatus (induction loops 2 and 8) is positioned upstream, downstream, or within the piece of metal processing equipment (induction module C) (see figs 1-4, the induction loops 2 and 8 are positioned upstream, downstream, or within the module C) .

    PNG
    media_image3.png
    174
    290
    media_image3.png
    Greyscale

Mauve does not explicitly teach the one or more heaters comprises a first magnetic rotor and a second magnetic rotor, wherein each of the first magnet rotor and the second magnetic rotor contains at least one magnetic source and is rotatable about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of the metal article to generate changing magnetic fields through the metal article.
However, Janzen teaches in the same field of endeavor of a heating system (device 1) comprising one or more heaters (a magnetic field generating device 3 comprising a pair of magnetic rollers), and the one or more heaters comprises a first magnetic rotor (magnetic roller 4) and a second magnetic rotor (magnetic roller 5), wherein each of the first magnet rotor (magnetic roller 4) and the second magnetic rotor (magnetic roller 5) contains at least one magnetic source (permanent magnets 6, 7) and is rotatable about an axis of rotation that is perpendicular to a downstream direction and parallel to a lateral width of the metal article to generate changing magnetic fields through the metal article (See figure, the rotors are rotatable in a direction R about an axis that perpendicular to ad downstream direction F and parallel to a lateral width of the workpiece strip B to generate changing magnetic fields through the meatal article.).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the induction loop of Mauve with the magnetic field generating device with two magnetic rollers as taught by Janzen, so that the two magnetic rollers laterally positionable with respect to each other to be laterally offset from a centerline of the workpiece by an offset distance, in order to provide a easily made device that adapt the magnitude of the eddy currents induced into the strip and thereby the magnitude of the braking force in a simple manner to the current requirements (col.1, lines 14-35 of Janzen), since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

 Regarding claim 30, the modification of Mauve and Janzen teaches the tailored temperature profile is a laterally uniform temperature profile (See fig.1, induction loops 2 of Mauve are uniformly positioned with respect to the workpiece, and the permanent magnets 6, 7 of Janzen are uniformly positioned around the workpiece, therefore the heating system of the modification of Mauve and Janzen is capable to generate uniform magnetic flux and heat the metal strip uniformly.) 

Claims 8, 12, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mauve and Janzen in view of  Kennedy (US 3,008,026) (previously cited).
Regarding claim 8, the modification of Mauve and Janzen does not explicitly teach an auxiliary heating element positioned adjacent the metal article and between an edge of the metal article and a lateral centerline of the metal article to facilitate inducing the tailored temperature profile in the metal article.
However, Kennedy teaches an auxiliary heating element (coils 20, 21, 26, 27) positioned adjacent the metal article (metal strip 13) and between an edge of the metal article and a lateral centerline of the metal article (see figs.1 and 2) to facilitate inducing the tailored temperature profile in the metal article (see col.3, lines 22-27 “To induce an alternating magnetic field in the cylindrical pole pieces and the yokes the series of coils 20, 21 and 26, 27 are connected in series electrical relation between the two terminals of a single phase alternating current source 29 in the manner shown in FIGURE 2 of the drawing.”) 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the heating system of the modification of Mauve and Janzen with the coils as taught by Kennedy, in order to increase the magnetic flux of the heating system and therefore increase heating efficiency.

Regarding claim 12, the modification of Mauve and Janzen does not explicitly teach the magnetic heating apparatus additionally comprises at least one flux guide positioned adjacent to at least one of the first magnetic rotor or the second magnetic rotor to redirect at least some of magnetic flux from at least one of the first magnetic rotor or the second magnetic rotor to facilitate inducing the tailored temperature profile.
However, Kennedy teaches at least one flux guide (yoke 15, 22) positioned adjacent to at least one of the first magnetic rotor (cylindrical pole piece 16) or the second magnetic rotor (cylindrical pole piece 23) to redirect at least some of magnetic flux from at least one of the first magnetic rotor (cylindrical pole piece 16) or the second magnetic rotor (cylindrical pole piece 23) to facilitate inducing the tailored temperature profile (See fig.1, yoke 14 and  22 are magnetic material, and cover the pole pieces 16 and 23. Therefore magnetic yoke 14 and 22 are capable to redirect at least some of magnetic flux from at least one of the first magnetic rotor, which affects the temperature profile.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the heating system of  modification of Mauve and Janzen with at least one flux guide as taught by Kennedy, in order to focus the workpiece.

Regarding claim 31, the modification of Mauve and Janzen teaches the magnetic heating apparatus includes, to facilitate inducing the tailored temperature profile in the metal strip, at least one from a group, the group consisting of: a magnetic rotor having a tailored magnetic flux profile (See the discussion of claim 27, the magnetic heating apparatus comprises magnetic roller with permanent magnets that having a tailored magnetic flux profile.); the second magnetic rotor positioned downstream of a first magnetic rotor (See fig.1, Mauve teaches the induction loop 8 is positioned downstream of the induction loop 2); and a deflector positionable to adjust a distance between at least a portion of the metal strip and the one or more heaters (See col.3, lines 15-20 “a position controller receiving the temperature profile from the measuring device, receiving a predetermined desired profile and controlling the drive devices for adjusting the position of the induction loops independently of deviations between the recorded temperature profile and the predetermined desired profile.” Wherein the position of induction loops determine the offset distance.).
the modification of Mauve and Janzen does not explicitly teach an auxiliary heating element positioned adjacent the metal strip and between an edge of the metal strip and a lateral centerline of the metal strip.
However, Kennedy teaches an auxiliary heating element (coils 20, 21, 26, 27) positioned adjacent the metal article (metal strip 13) and between an edge of the metal article (see col.3, lines 22-27 “To induce an alternating magnetic field in the cylindrical pole pieces and the yokes the series of coils 20, 21 and 26, 27 are connected in series electrical relation between the two terminals of a single phase alternating current source 29 in the manner shown in FIGURE 2 of the drawing.”) 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the heating system of the modification of Mauve and Janzen with the coils as taught by Kennedy, in order to increase the magnetic flux of the heating system and therefore increase heating efficiency.

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mauve and Janzen in view of Baermann (US 3,272,956) (previously cited).
Regarding claim 13, the modification of Mauve and Janzen does not explicitly teach a sensor positioned to measure a temperature or tension of the metal article; and a controller coupled to the sensor to receive a sensor signal, wherein the controller is coupled to an actuator associated with the magnetic heating apparatus to provide feedback control in response to the sensor signal, wherein the actuator is configured to control magnetic flux passing through the metal article.
However, Baermann teaches a rotating magnet heater (apparatus A) for metal products (conductive strip B), comprising:
a sensor (thermocouples 150, 152) positioned to measure a temperature or tension of the metal article (conductive strip B) (See fig.5, thermocouple 150,152 is capable to measure a temperature of conductive strip B); and
a controller (control device, col.10, limes 12-15) coupled to the sensor to receive a sensor signal (see col.10, limes 12-15 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits”), wherein the controller (control device) is coupled to an actuator (magnets 94) associated with the magnetic heating apparatus (apparatus D) to provide feedback control in response to the sensor signal (see col.10, lines 12-15, the control device receives the signal from thermocouples 150,152, and change the magnetization of magnets 94), wherein the actuator (magnets 94) is configured to control magnetic flux passing through the metal article (conductive strip B) (magnetization of magnets 94 is configured to control  magnetic flux passing through conductive strip B)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the heating system of the modification of Mauve and Janzen with a controller and a sensor for controlling magnetic flux passing through the metal article as taught by Baermann in order to provide a control system for automatically change the magnetization of magnets (col.10, lines 17-18 of Baermann).

Regarding claim 32, the modification of Mauve and Janzen does not explicitly teach an idler roller coupled to a support movable between a first position and a second position, wherein the moving metal strip passes adjacent the one or more heaters of the magnetic heating apparatus when the support is in the first position and wherein the moving metal strip passes distant from the one or more heaters of the magnetic heating apparatus when the support is in the second position.
However, Baermann teaches a rotating magnet heater (apparatus A) for metal products (conductive strip B), comprising:
an idler roller (support roll 234, 236) coupled to a support movable between a first position (left side of the apparatus F) and a second position (right side of the apparatus of F), wherein the moving metal strip (conductive strip B) passes adjacent  one or more heaters of the magnetic heating apparatus (rotors 250, 252 and 254) when the support is in the first position (left side of the apparatus F) and wherein the moving metal strip (conductive strip B) passes distant from the one or more heaters of the magnetic heating apparatus (rotors 250, 252 and 254) when the support is in the second position (right side of the apparatus of F).

    PNG
    media_image4.png
    181
    718
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the heating system of the modification of Mauve and Janzen does not explicitly teach with an idler roller as taught by Baermann in order to provide a structure for facilitating to support and move the metal strip, so that maintain the shape and tension of the metal strip.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mauve and Janzen in view of Gyongyos (US 3431971) (newly cited).
Regarding claim 28, the modification of Mauve and Janzen does not explicitly teach the piece of metal processing equipment is a continuous casting machine for casting the moving metal strip.
However, Gyongyos teaches the same field of endeavor of a metal processing system comprising a continuous casting machine for moving a metal strip (See abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the device for moving the workpiece of the modification of Mauve and Janzen with a continuous casting machine as taught by Gyongyos, in order to provide a desired device for moving the workpiece.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mauve and Janzen in view of Baharis (US 5845699) (newly cited).
Regarding claim 29, the modification of Mauve and Janzen does not explicitly teach the magnetic heating apparatus is positioned upstream of the piece of metal processing equipment for increasing a temperature of the moving metal strip.
However, Baharis teaches a heating apparatus is positioned upstream of a metal processing equipment for increasing a temperature of the moving metal strip (See fig.1 and abstract Twin roll casting of metal strip by introducing molten metal between chilled casting rolls (16) to form casting pool supported on the rolls and confined by refractory end closures (56), and rotating the rolls (16) so as to cast a solidified strip delivered downwardly from the nip between the rolls (16). Prior to casting refractory end closures (56) are preheated by positioning adjacent their inner faces a pair of metal plates (130) and exposing those plates to electromagnetic fields to cause them to rise in temperature and so heat the closures (56). Plates (130) have hooked top flanges (131) for location on the refractory end closures (56).)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the device for moving the workpiece  and the heating apparatus of the modification of Mauve and Janzen with the magnetic heating apparatus is positioned upstream of the piece of metal processing equipment as taught by Baharis, in order to provide a desired device for processing the workpiece, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-13, are 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/          Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761